DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 – 6 and 11 – 17, 19 and 20 are objected to because of the following informalities: 
Claim 1, line 11, “or” should read - - and/or - -.
Claim 1, line 14, “, or both” should be deleted.
Claim 4, line 3, “a gas bearing” should read - - the gas bearing - -.
Claim 4, line 4, “or” should read - - and/or - -.
Claim 4, line 4, “, or both” should be deleted.
Claim 5, line 2, “or” should read - - and/or - -.
Claim 5, line 2, “this evaluation” should read - - the evaluation - -.
Claim 5, lines 2 – 3, “, or both” should be deleted.
Claim 5, line 4, “and” should read - - and/or - -.
Claim 5, line 4, “, or from both” should be deleted.
Claim 6, lines 2 – 4, “the first piece of information includes (21) a piece of information (24) that it is to be expected that the vehicle that has the gas bearing (1) will be at a standstill for at least a predetermined time period” should read - - the first piece of information (21) includes a piece of information (24) that a vehicle that has the gas bearing (1) is expected to be at a standstill for at least a predetermined time period - -.

Claim 13, line 2, “one gas bearing” should read - - the gas bearing - -.
Claim 13, line 2, “selected in a compressor” should read - - located in a compressor - -.
Claim 14, line 2, “they are” should be deleted.
Claim 14, line 3, “a method (100) as claimed in claim 1” should read - - the method of claim 1 - -.
Claim 15, line 3, “a gas bearing” should read - - the gas bearing - -.
Claim 15, line 3, “or” (first occurrence) should read - - and/or - -.
Claim 15, lines 3 – 4, “, or both” should be deleted.
Claim 16, line 1, “or” should read - - and/or - -.
Claim 16, line 2, “this evaluation” should read - - the evaluation - -.
Claim 16, line 2, “, or both,” should be deleted.
Claim 16, line 3, “or” should read - - and/or - -.
Claim 16, line 4, “, or from both” should be deleted.
Claim 17, lines 1 – 3, “the first piece of information includes (21) a piece of information (24) that it is to be expected that the vehicle that has the gas bearing (1) will be at a standstill for at least a predetermined time period” should read - - the first piece of information (21) includes a piece of information (24) that a vehicle that has the gas bearing (1) is expected to be at a standstill for at least a predetermined time period - -.
Claim 19, lines 1 – 2, “wherein the second piece of information (31) includes at least one usage indicator (34) of the gas bearing (1)” is redundant with respect to claim 18 and should be deleted.
 - -.
   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significant” in claims 5 and 16 is a relative term which renders the claim indefinite. The term “significant” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, use of the term “significant” renders the limitation “a measured variable that is significant for this evaluation” indefinite.

Allowable Subject Matter
Claims 1 – 4 and 6 – 15 are allowed.
Claims 5 and 16 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including, in response to a first piece of information on the basis of which a change ΔF in the acceleration forces F that are acting on the gas bearing is to be expected, a new value of a safety factor rN=nI/nL between the idling rotational speed nI and the lift-off rotational speed nL is determined, and/or in response to a second piece of information on the basis of which a change ΔnL in the lift-off rotational speed nL is to be expected, a new value nL,new of the lift-off rotational speed nL is determined, wherein the idling rotational speed nI of the gas bearing is adapted to the amended value of the safety factor rN, and/or to the amended value of the rotational speed nL,new of the lift-off rotational speed nL.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656